280 F.2d 423
INGALLS IRON WORKS COMPANY, Appellant,v.Ellen Gregg INGALLS et al. and Ellen Gregg Ingalls, Individually; and Elizabeth Ridgley Ingalls Boykin and Barbara Gregg Ingalls Ulrich, Intervenors, Appellees.
No. 18027.
United States Court of Appeals Fifth Circuit.
August 11, 1960.

Appeal from the United States District Court for the Northern District of Alabama; Harlan Hobart Grooms, Judge.


1
See also 258 F.2d 750.


2
Charles W. Greer, Harvey Elrod, Harvey Deramus, Birmingham, Ala., Sydney Lavender, Birmingham, Ala., Deramus, Fitts & Johnston, Birmingham, Ala., of counsel, for appellant.


3
James A. Simpson, Reid B. Barnes, Birmingham, Ala., Lange, Simpson, Robinson & Somerville, Birmingham, Ala., of counsel, for appellees.


4
C. V. Stezenmuller, William K. Murray, Birmingham, Ala., Burr, McKamy, Moore & Thomas, Birmingham, Ala., of counsel, for intervenors.


5
Before TUTTLE, CAMERON and JONES, Circuit Judges.


6
PER CURIAM.


7
Appellant Ingalls Iron Works Company appeals from a final judgment entered by the district court dated August 18, 1959, ordering specific performance of a contract dated March 10, 1959 between appellant and certain of the appellees, and finally adjudicating certain issues between the litigants, some of which had been the subject of controversy over many years.1 The judgment appealed from was entered in each of the civil actions pending before the district court at the time of the judgment entry.


8
After entering extensive findings of fact and conclusions of law and an interlocutory decree on June 18, 1959 and passing upon a large number of motions and other pleadings, the court below entered further findings of fact and conclusions of law on August 18, 1959, which accompanied the judgment of that date. The court below also wrote an opinion2 in which its holdings and the facts upon which they are based are well and accurately expressed. A careful consideration of the record leads us to the conclusion that the able and experienced district judge, in whose Court and chambers many of the important negotiations and actions of the parties leading to said agreement were taken, and in whose Court the settlement of the manifold differences between the parties was formally filed, accurately and sufficiently sets forth, in said published opinion, the salient facts of the case and the law applicable to them, and we adopt it as the opinion of this Court.


9
The judgment appealed from is, therefore, affirmed and the case, covering Civil Actions No. 7651 and 8450 in the court below, is remanded to the district court for the carrying out of the judgment according to its terms.


10
Affirmed and remanded.



Notes:


1
 The court refers in its exhaustive findings of fact and conclusions of law to two suits pending in the lower court at the time the judgment was entered, and one pending in a state court of Alabama, and to seven suits which had been disposed of by the appellate courts of Alabama with published opinions, and one action disposed of by this Court with written opinion, and to other controversies between the parties which were not covered by such suits


2
 Ingalls Iron Works Co. v. Ingalls, D.C. 1959, 177 F. Supp. 151